Citation Nr: 0202894	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  96-44 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
mechanical midthoracic to lower lumbar back pain from January 
31, 1996, through July 24, 2000.  

2.  Entitlement to a rating in excess of 40 percent for 
chronic mechanical back pain, scoliosis and disc disease from 
July 25, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 decision in which the RO continued the 
noncompensable rating assigned for the veteran's service-
connected low back disability, then characterized as 
mechanical midthoracic to lower lumbar back.  The veteran 
timely perfected an appeal to the Board.  In May 2000, a 
hearing before the undersigned Board Member was held at the 
RO.  

In a September 2000 remand, the Board determined that the 
question of whether the veteran's disability, initially 
evaluated as 10 percent disabling from the September 28, 
1989, effective date of the grant of service connection, was 
properly reduced to noncompensable, effective July 20, 1992, 
was inextricably intertwined with the issue on appeal.  In a 
November 2001 rating decision, the RO restored the 10 percent 
rating effective from the date of the reduction.  The RO also 
expanded the characterization of the veteran's service-
connected disability to include scoliosis and disc disease, 
and determined that a 40 percent rating was warranted from 
July 25, 2000.  As the veteran has not been granted the 
maximum available benefit from either the date of her January 
31, 1996, claim for increase through July 24, 2000, or from 
July 25, 2000, claims for higher evaluations remain viable.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has 
characterized the appeal as encompassing the issues set forth 
on the title page of this decision.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.  

2.  From January 31, 1996, through July 24, 2000, the 
veteran's service-connected mechanical midthoracic to lower 
lumbar back pain was objectively manifested by no more than 
slight limitation of motion of the spine, without pain, 
although the veteran subjectively complained of chronic pain.  

3.  Since July 25, 2000, the veteran's service-connected back 
disability has been characterized as chronic mechanical back 
pain, scoliosis and disc disease; the disability is 
manifested by chronic pain, some neurological findings (to 
include pain and numbness radiating into her lower 
extremities, weakness in her lower extremities, and 
diminished ankle reflexes) and, at most, severe limitation in 
range of motion of the spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the veteran's mechanical midthoracic to lower lumbar back 
pain, from January 31, 1996, through July 24, 2000, are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for an evaluation greater than 40 percent 
for the veteran's chronic mechanical back pain, scoliosis and 
disc disease, from July 25, 2000, are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be promulgated at 38 C.F.R. §§ 3.102, 3.156 and 
3.159) .  

The record reflects that, by letter dated in February 2001, 
the RO notified the veteran of the VCAA and invited the 
veteran to submit any additional evidence to support her.  
While the record does not reflect that the RO explicitly 
considered the VCAA and its implementing regulations in 
adjudicating the claim (see November 2001 Supplemental 
Statement of the Case), the Board finds that the new law does 
not preclude it from proceeding to an adjudication of the 
veteran's claims for increased ratings because the 
requirements of the new law have, essentially, been 
satisfied.  By the RO decision, the statement of the case, 
supplemental statements of the case, correspondence to the 
veteran, and the Board's August 2000 remand, the veteran has 
been notified of the laws and regulations governing her claim 
(to include applicable rating criteria), and the reasons for 
the determinations made regarding her claims.  Hence, she has 
been informed of the information and evidence necessary to 
substantiate her claims, and has been afforded ample 
opportunity to submit such information and evidence.  
Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claims; in fact, it appears 
that all existing, pertinent evidence identified by the 
veteran as relative to these claims have been obtained and 
associated with the claims file.  The veteran has undergone 
VA examinations in connection with the claims, outstanding 
pertinent medical evidence has been associated with the 
claims file, and there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issues on appeal.  Under these 
circumstances, the Board finds that adjudication of the 
increased rating issues at this juncture, without first 
remanding the claims on appeal for the RO to explicitly 
consider the new law and regulations poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

I.  Background

During a March 1996 VA examination, the veteran complained of 
occasional back pain.  On examination, the range of motion of 
the veteran's lumbosacral spine was as follows: forward 
flexion to 95 degrees, backward extension to 35 degrees, left 
and right lateral flexion to 40 degrees, and left and right 
rotation to 35 degrees.  It was observed that she had slight 
lordosis and scoliosis.  However, there were no fixed 
abnormalities, muscle spasms, neurological involvement, or 
objective evidence of pain on motion.  In addition, muscle 
strength was equal bilaterally in lower extremities and the 
veteran could stand on her heels and toes, as well as squat 
normally.  X-rays showed thoracolumbar scoliosis.  The 
diagnoses were history of chronic mechanical midthoracic to 
lower lumbar strain, not found on examination, and mild 
thoracic spine scoliosis with normal examination.  

The veteran next appeared for a VA examination in April 1997.  
The examiner then observed that she had an erect posture, 
normal gait, and was in no immediate distress.  The range of 
motion of the veteran's lumbosacral spine was as follows: 
forward flexion to 85 degrees, backward extension to 20 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 25 degrees.  Deep tendon reflexes 
at the knees and ankles were hyperactive and straight leg 
raising was negative to 85 degrees bilaterally.  X-rays taken 
in conjunction with the examination revealed thoracolumbar 
scoliosis, but no degenerative changes; vertebral body height 
and intervertebral disc space height was considered well 
maintained.  The diagnosis was chronic low back strain with 
history of scoliosis.

In May 2000, the veteran testified at a hearing before the 
undersigned Board Member at the RO.  At that time, she 
reported that she had daily low back pain that increased in 
severity during the day.  She also reported that the pain was 
accompanied by muscle spasms and was made worse by physical 
activity.  In addition, she reported that her low back pain 
interfered with her sleep and with her job.  Specifically, 
she reported that her job entailed sitting for prolonged 
periods to type and her back pain interfered with her 
sitting.  She also reported that, to help her problem, she 
had her office purchase her a special chair.  As to 
treatment, she reported that she self medicated with over the 
counter medications.  She also reported that she does not see 
physicians very often because they had told her that there 
was nothing they can do for her except to give her 
prescription anti-pain medication which she will not take 
because it interfered with her ability to do her job.  Next, 
the veteran testified that her low back pain also interfered 
with her playing with her two small children as well as 
driving a car.

Treatment records, dated from January 1997 to July 2000, show 
the veteran's complaints and/or treatment for chronic low 
back pain that increases with activity (bending, lifting, and 
stooping) diagnosed as chronic low back pain, low back 
strain, scoliosis, thoracic scoliosis, and/or a possible 
thoracic disc problem.  See VA treatment records dated in 
January 1997; private treatment records dated in June and 
July 2000.

When examined in July 2000, range of motion studies revealed 
flexion limited from approximately 10 to 20 degrees due to 
pain.  Rotation was limited by pain, straight leg raising was 
negative, reflexes were 2 plus, and x-rays showed thoracic 
scoliosis.

In April 2001, the veteran had a magnetic resonance imaging 
evaluation (MRI) of her lumbosacral spine.  The MRI showed 
that the veteran, at L5-S1, had an annular tear as well as a 
degenerated and bulging disc deforming the thecal sac without 
neural compression.  Otherwise, no abnormalities were noted.

The veteran appeared for a VA examination in May 2001.  At 
that time, she reported the circumstances surrounding her 
three in-service back injuries (playing sports, falling while 
standing on the bumper of a 5 ton truck checking the engine, 
and a motor vehicle accident) and subsequent treatment.  As 
to current adverse symptomology, the veteran complained of 
daily pain, weakness in her legs, stiffness in the right leg, 
and fatigability of the upper back as well as the lower back.  
As to flare-ups, she reported a very serious flare up in 
November of 2000.  At that time, she was not able to get out 
of the bed even to go to the bathroom for two days; her 
husband had to pick her up and take her to the bathroom.  She 
reported that she had flare-ups at least once a month and 
missed at least one day a month from her work due to flare-
ups.  As to occupational impairment, the veteran reported 
that her back problems interfered with her employment because 
it made it difficult for her to stay seated to type and she 
lost an average of one to days of work per month because of 
back pain.

On examination, the veteran continued to complain of pain 
that ran down both lower extremities in the posterior aspect.  
The examiner observed that, during the examination, the 
veteran almost fell while getting off the examining table 
because of pain.  Range of motion studies conducted with a 
goniometer showed forward flexion to 38 degrees (with normal 
to 90 or 95 degrees), backward extension to 13 degrees (with 
normal to 40 or 45 degrees), left lateral flexion to 38 
degrees (with normal to 40 or 45 degrees), and right lateral 
flexion to 50 degrees (more than normal).  Next, it was 
observed that the veteran was 

able to sit down, meaning that her hips 
moved, she just did not have strength to 
raise her legs.  On bending forward, this 
was only slight.  Bending forward of the 
back itself was mainly at the hips, but 
at 38 degrees forward flexion of the hips 
and back combined, the veteran 
experienced pain and could not stay at 
that area, had to raise up from 38 
degrees forward flexion to stop the pain.

Straight leg raising on the right leg was to 23 degrees and 
on the left was to 15 degrees.  With palpation, the veteran 
had tenderness with muscle spasm on the left from L2 through 
L5 and on the right from L2 to S1.  The right sciatic nerve 
was tender.  On palpation of the spine itself, the spine at 
the L5-Sl vertebra tended to deviate more to the left then in 
the dorsal spine.  The veteran complained of numbness, not 
tenderness, with palpation of the left sciatic nerve.  The 
numbness extended over the posterior aspect of the left lower 
extremity.  Ankle reflexes were also abnormal.  Specifically, 
on the right, they were very rapid with a rapid relaxation 
phase and, on the left, reaction was slow and the relaxation 
phase was also very slow.  The examiner opined that the above 
results indicated that the veteran had more sciatic 
neuropathy on the left than on the right.  

The diagnoses were residuals of injury to the upper and lower 
spine with re-injury and gradual worsening of the symptoms of 
pain and limitation of motion with bilateral sciatic 
neuropathy, the left much worse than the right, and decreased 
normal ankle reflex and reflex relaxation.  And, after 
reviewing the April 2001 MRI, the diagnoses were expanded to 
include L5-S1 desiccated bulging and disc eccentric to left 
thecal sac without definite neural compression.  

In his report, the examiner opined that the veteran's claims 
of leg weakness were substantiated by the results of the 
examination which showed an inability to raise her legs under 
her own power beyond 23 degrees on the right and 15 degrees 
on the left.  Next, as to the severity of the veteran's 
flare-ups, the examiner opined that they could be extreme and 
were accompanied by the following adverse symptomology: 
inability to get out of bed, loss of use of her legs due to 
weakness, and back motion reduced to zero degrees.  As to the 
frequency of the flare-ups, it was reported that they 
occurred at least once a month lasting from one to two days.
 
II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable (via the assertions and issues raised 
in the record) and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the history of a disability must be considered, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Historically, the veteran's service-connected condition has 
been evaluated under Diagnostic Code 5292.  To give the 
veteran every consideration with respect to each condition on 
appeal, the Board will consider not only the criteria of that 
diagnostic code, but the criteria of other potentially 
applicable diagnostic codes for each period under 
consideration.  At the outset, however, the Board notes that, 
in the absence of any evidence of arthritis, a fractured 
vertebra (or residuals thereof), ankylosis of any portion of 
the spine, consideration of Diagnostic Codes 5003, 5285, 
5286, or 5289 is unnecessary.  Also, while the medical 
evidence indicates that some aspects of the veteran's 
service-connected disability-specifically, the mechanical 
back pain and scoliosis-extends to both her thoracic and 
lumbar spine, there is no evidence that the impairment 
affecting these portions of the spine constitute two 
separate, distinct disabilities resulting in distinguishable 
functional loss.  Hence, separate evaluations for each 
portion of the spine is not appropriate.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

A.  From January 31, 1996 through July 24, 2000

From the effective date of the grant of service connection 
through July 24, 2000, the veteran's back disorder was 
characterized as mechanical midthoracic to lower lumbar back 
pain and was assigned a rating of 10 percent under Diagnostic 
Code 5292, limited motion of the lumbar spine.  See RO 
decisions dated in December 1987 and April 1996.  That 
diagnostic code provides that slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation, and severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

As the evidence cited to above demonstrates, between January 
31, 1996, through July 24, 2000, the veteran's service-
connected mechanical midthoracic to lower lumbar back pain 
was manifested by subjective complaints of pain but nor more 
than slight limitation of motion of the spine on objective 
testing.  When examined in March 1996, the range of motion of 
the veteran's lumbosacral spine was reported as forward 
flexion to 95 degrees, backward extension to 35 degrees, left 
and right lateral flexion to 40 degrees, and left and right 
rotation to 35 degrees.  When examined in April 1997, range 
of motion of the veteran's lumbosacral spine was reported as 
forward flexion to 85 degrees, backward extension to 20 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation to 25 degrees.  These findings, when 
these findings are compared to the "normal," or standard, 
ranges of low back motion provided by the May 2001 examiner, 
reveal no more than slight overall limitation of motion.  
Moreover, pain on motion was not observed during either 
examination.  In addition, the earlier VA examiner noted that 
there were no fixed abnormalities, muscle spasms, or 
neurological involvement; that muscle strength was equal 
bilaterally in the lower extremities; and that the veteran 
could stand on her heels and toes, as well as squat normally.  
While the veteran claims that her low back disability was 
then worse than reflected by the 10 percent then assigned, 
the Board points out that VA treatment records at that time 
include only a single record that recorded the veteran's 
complaint of chronic low back pain.  See VA treatment record 
dated in January 1997.  Given all of the above, the Board 
finds that, during the period in question, the veteran's 
service-connected back disability is no more than 10 percent 
disabling under Diagnostic Code 5292.  

Alternatively, the Board has considered whether a higher 
rating is assignable for the relevant period of time under 
Diagnostic Code 5295, pursuant to which lumbosacral strain is 
evaluated.  Under that diagnostic code, a 10 percent rating 
is warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is warranted for lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

As indicated above, adverse back symptomatology during this 
time period consisted only of only of no more than slightly 
limited motion, as noted above, and complaints of pain.  
There is no evidence that the veteran then experienced muscle 
spasms or other neurological symptomatology, or that there 
was a loss of lateral spine motion.   Under these 
circumstances, the Board finds that the impairment resulting 
from the service-connected back disability consistent with 
characteristic pain on motion, for which a 10 percent 
evaluation, under Diagnostic Code 5295 is assignable, and 
that the criteria for at least the next higher, 20 percent, 
evaluation are not met.  It follows that, for the relevant 
period of time, the criteria for the maximum 40 percent 
evaluation under that diagnostic code likewise are not met.  

Thus, regardless of whether the veteran's disability is 
evaluated under Diagnostic Code 5292 or 5295 for the period 
in question, no more than a 10 percent schedular evaluation 
is assignable.  In reaching this conclusion, the Board has 
considered the extent of functional loss due to pain and 
other factors.  See 38 C.F.R. §§ 4.40, 4.45;  DeLuca, supra.  
However, there is no objective evidence to support any 
assertion that the veteran's pain resulted in such 
significant functional impairment as to warrant assignment of 
an evaluation in excess of the currently assigned 10 percent 
on the basis of such pain.  

In sum, there simply is no basis for an increased schedular 
rating for the veteran's service-connected low back disorder 
under any provision of the VA's Schedule for Rating 
Disabilities for the period January 31, 1996, through July 
24, 2000.

B.  From July 25, 2000

Since July 25, 2000, the veteran's service-connected back 
disorder has been characterized as chronic mechanical back 
pain, scoliosis, and disc disease, and assigned a rating of 
40 percent under Diagnostic Code 5292, limited motion of the 
lumbar spine.  See supplemental statement of the case issued 
in November 2001.  The veteran is already rated at the 
maximum assignable evaluation for limitation of motion of the 
lumbar spine under Diagnostic Code 5292, and the maximum 
assignable evaluation for lumbosacral strain under Diagnostic 
Code 5295.  Thus, a higher evaluation may be assigned only 
pursuant to another diagnostic code or on an extra-schedular 
basis.

The only other pertinent diagnostic code that provides for an 
evaluation in excess of the currently assigned 40 percent for 
her service-connected back disorder is Diagnostic Code 5293, 
pursuant to which intervertebral disc syndrome is evaluated.  
A 40 percent evaluation is assignable for severe 
intervertebral syndrome, characterized by persistent symptoms 
with intermittent relief.  To warrant the maximum 60 percent 
rating under that diagnostic code, a pronounced condition, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, with little intermittent 
relief, must be shown.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  In this case, the medical evidence of record does not 
clearly establish a relationship between the mechanical back 
pain for which service connection initially was established 
and the disc disease that subsequently developed.  The Board 
acknowledges, however, that the RO has expanded 
characterization of the service-connected condition to 
include disc disease.  Hence, evaluation under Diagnostic 
Code 5293 appears appropriate.  

The evidence cited to above indicates that, since July 25, 
2000 (the date of a VA examination of the veteran), the 
service-connected back disorder has been manifested by 
objective evidence of limited motion with pain, some 
neurological symptoms (to include pain and numbness radiating 
into her lower extremities, weakness in her lower 
extremities, and diminished ankle reflexes), and complaints 
of chronic pain.  In addition, she has reported 
incapacitating episodes that occur at least once a month and 
last from one to two days, during which time her range of 
motion is further restricted.  Clearly, this evidence 
establishes that her back disability has worsened.  The Board 
finds, however, that, even considering the veteran's 
complaints of pain, there is no evidence of, or of disability 
comparable to, pronounced intervertebral disc syndrome so as 
to warrant assignment of the maximum 60 percent rating under 
Diagnostic Code 5293.  

When the range of motion findings elicited during the 
veteran's most her most recent examination (the worst of 
record) are compared with the examiner's notation of 
"normal" or standard ranges of motion, forward flexion (to 
38 degrees, as compared to 90 to 95 degrees) was moderately 
limited; backward extension (to 13 degrees, as compared to 40 
to 45 degrees) was severely limited, and left lateral flexion 
(38 degree, as compared to 40 to 45 degrees) was slightly 
limited; right lateral flexion (50 degrees, as compared to 40 
to 45 degrees) was above normal.  Straight leg raising also 
was restricted, and the veteran clearly was in pain.  
However, when these findings are considered in conjunction 
the flare-ups of pain (which can, potentially, reduce motion 
from what was shown on examination down to zero percent) that 
occur, by the veteran's own estimation, at least once 
monthly, range of motion can be described, at worst, as 
severe overall.  While significant, the Board finds that 
these symptoms reflect a level of functional impairment that 
more nearly approximate the level of disability contemplated 
by the 40 percent evaluation for a severe condition with 
intermittent relief under Diagnostic Code 5293.  

The Board has considered the veteran's complaints of 
constant, chronic pain, worse with activity, that she has 
flare-ups of pain further reducing back function at least 
once per month, and that her disability causes some weakness 
in her lower extremities.  However, the record reflects that 
the overall symptoms she has experienced, to include pain, 
have not been so severe and so persistent as to represent 
pronounced impairment with little intermittent relief, as is 
required for the maximum 60 percent evaluation under 
Diagnostic Code 5293 (emphasis added).  Indeed, the veteran, 
herself, has testified that her pain is variable in nature, 
and that her incapacitating flare-ups lasted for only one to 
two days.  As the Board finds that, even when considering 
functional limitations due to pain or other factors as 
identified in 38 C.F.R. §§ 4.40 and 4.45, the veteran's 
service-connected back disability does not result in the 
level of impairment contemplated by the 60 percent rating for 
intervertebral disc syndrome, assignment of a higher 
evaluation under Diagnostic Code 5293, is not warranted.  It 
is also important to emphasize that the rating schedule does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Additionally, the Board notes that, while it might be argued 
that the Board's analysis should include consideration of 
whether separate ratings are warranted for limitation of 
motion and disc syndrome, the Board points out that 
limitation of motion is also a factor for consideration under 
Diagnostic Code 5293, pursuant to which disc syndrome is 
evaluated.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  Moreover, 
while the veteran also has other symptoms associated with 
disc syndrome-pain and neurological symptoms-these symptoms 
are evaluated on the basis of their effect on functional loss 
(i.e., limitation of motion) of the back.  Therefore, 
assigning a separate ratings under both Diagnostic Code 5292 
and would be inappropriate.  Id.; 38 C.F.R. § 4.14.  

Thus, the Board finds that there is no schedular basis for a 
rating higher than the currently assigned 40 percent 
evaluation for low back disorder since July 25, 2000.

Finally, the Board finds that since July 25, 2000 (or, 
indeed, at any time since the veteran filed her claim for an 
increased rating in January 1996), the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran has recently 
indicated that flare-ups from her service-connected back 
disability has caused her to miss one to two days of work per 
month, there is no objective evidence to support this 
assertion.  Moreover, even if the veteran's assertions, 
alone, are accepted as credible, the fact that the veteran 
may have occasional absences from work as a result of the 
service-connected condition is not inconsistent with the 
current 40 percent evaluation, assigned for a severe 
condition.  There is no showing that the veteran's service-
connected back disability alone has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 40 percent evaluation) or necessitated 
frequent periods of hospitalization; or that the disability 
has otherwise rendered inadequate the application of the 
regular schedular standards.  In fact, not only are no 
periods of hospitalization shown, but the veteran testified 
that she did not see a doctor very often.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

C.  Conclusion

On the basis of all the foregoing, the Board must conclude 
that the veteran's claim for a rating in excess of 10 percent 
for service-connected back disability from January 31, 1996, 
through July 24, 2000, and the claim for a rating in excess 
of 40 percent for service-connected back disability from July 
25, 2000, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each of the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

ORDER

A rating greater than 10 percent for mechanical midthoracic 
to lower lumbar back pain from January 31, 1996, through July 
24, 2000, is denied.

A rating greater than 40 percent for chronic mechanical back 
pain, scoliosis and disc disease, from July 25, 2000, is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

